UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 333-177500 SYMBID CORP. (Exact name of registrant as specified in its charter) Nevada 45-2859440 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Marconistraat 16 3otterdam, The Netherlands (Address of principal executive offices) +31(0)1 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ. No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ. No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ As of May 15, 2014, there were 34,692,068 shares of the registrant’s $0.001 par value Common Stock issued and outstanding. SYMBID CORP. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. MINE SAFETY DISCLOSURES 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 26 2 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Symbid Corp. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," or the "Company," refers to Symbid Corp. 3 PART I - FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SYMBID CORP. Condensed Consolidated Financial Statements (unaudited) March 31, 2014 (Expressed in US dollars) 4 Condensed Consolidated Balance Sheets (unaudited) 6 Condensed Consolidated Statements of Operations (unaudited) 7 Condensed Consolidated Statements of Comprehensive Loss (unaudited) 8 Condensed Consolidated Statements of Cash Flows (unaudited) 9 Notes to the Condensed Consolidated Financial Statements (unaudited) 10 5 SYMBID CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Expressed in US dollars) (Unaudited) March 31, December 31, ASSETS Current assets Cash $ $ Accounts receivable, less allowance for doubtful accounts of $17,737 and $10,718 respectively Prepaid expenses and other current assets Total current assets Property and equipment - at cost, less accumulated depreciation and amortization Investment in Equidam Holding B.V. Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Deferred government grants Current maturities of notes payable Total current liabilities Notes payable, less current maturities Derivative liability - warrants Total liabilities Commitments Stockholders' deficit Preferred stock Authorized: $0.001 par value, 10,000,000 shares authorized - - Issued and outstanding: nil preferred shares Common stock Authorized: $0.001 par value, 290,000,000 shares authorized Issued and outstanding: 34,642,720 and 34,268,736 respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Symbid Corp. stockholders' equity (deficit) ) Noncontrolling interests ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ (The accompanying notes are an integral part of these condensed consolidated financial statements) 6 SYMBID CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Expressed in US dollars) (Unaudited) Three months ended March 31, Revenues Crowd funding $ $ Other Total revenues Operating expenses Selling general and administrative Professional fees Research and development costs - Depreciation and amortization Total operating expenses Operating loss ) ) Other income (expense) Fair value adjustment derivative liability - warrants - Interest expense ) ) Government subsidy Equity in losses of Gambitious B.V. - ) Other income and expense ) - Total other income (expense) ) Net loss ) ) Net loss attributable to noncontrolling interests ) ) Net loss attributable to Symbid Corp. stockholders $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Weighted average number of shares outstanding Basic and diluted (The accompanying notes are an integral part of these condensed consolidated financial statements) 7 SYMBID CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Loss (Expressed in US dollars) (Unaudited) Three months ended March 31, Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation adjustments ) Comprehensive loss ) ) Net loss attributable to noncontrolling interests ) ) Foreign currency translation income (loss) attributable to noncontrolling interests ) Comprehensive loss attributable to noncontrolling interests ) ) Comprehensive loss attributable to Symbid Corp. stockholders $ ) $ ) (The accompanying notes are an integral part of these condensed consolidated financial statements) 8 SYMBID CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Expressed in US dollars) (Unaudited) Three months ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Losses recorded from investment in Gambitious B.V. - Fair value adjustment derivative liability - warrants ) - Deferred government grants ) ) Provision for doubtful accounts - Changes in assets and liabilities Accounts receivable ) ) Prepaid expenses and other current assets ) Accounts payable Accrued expenses and other current liabilities ) ) Net cash used in operating activities ) ) Cash flows from financing activities Proceeds from the issuance of common stock and warrants, net of issuance costs $ $
